DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "a voltage applying part connected to the electric charge part to apply a voltage to the electric charge part, wherein the electric charge part comprises a carbon fiber electrode to generate ions above" in lines 7-8.  The question raised is:  What are the ions above (i.e., above what)?—the voltage applying part, the electric charge part, a carbon fiber electrode.
Claim 1 recites the limitation "the carbon filter electrode" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  The limitation "the carbon filter electrode" was not previously recited.
Claim 7 is amended and now recites "a voltage applying part connected to the electric charge part to apply a voltage to the electric charge part, wherein the electric charge part comprises a carbon fiber electrode to generate ions above a tip thereof [emphasis added]."  The phrase "above a tip thereof" is unclear.  The questions raised are:  Is "a tip" a positive limitation? What object follows "above a tip thereof"?—the voltage applying part, the electric charge part, a carbon fiber electrode?  The phrase "above a tip thereof" fails to provide additional clarity for interpreting the structure of the instant apparatus.  Applicant should amend to clarify the metes and bounds of claim 7.  Claim 7 is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 4, 5, 6, 10, 11, 13, 15, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9263858).
For claim 1, as interpreted, Lee discloses a device that is an ionizer.  The ionizer includes a circuit to generate high voltage, a circuit case to surround the circuit, an electrode disposed from the circuit case and to discharge electricity generated from the high voltage generated by the circuit to ionize molecules in air, and an electrode cover disposed around the electrodes. Lee teaches the electrodes comprise carbon fibers in a shape of a brush that produce ions (col. 3, ll. 13-20; col. 4, l. 36-col. 6, l. 3).  Lee illustrates a charge device (ionizer 122; col. 4, ll. 36-39) in Fig. 5 comprising a base; a cover coupled to the base (a circuit case 122d surrounds the circuit 122c; col. 4, ll. 39-41); an electric charge part; and a voltage applying part connected to the electric charge part to apply a voltage to the electric charge part (col. 4, ll. 39-49), wherein the electric charge part comprises a carbon fiber electrode to generate ions (122a; col. 5, ll. 12-24), wherein an exposing part is formed on the base, the exposing part comprising an opening and the outside thereof to contact air or dust, and wherein the carbon fiber electrode is exposed through the exposing part (col. 4, l. 64-col. 5, l. 63), and wherein a seating guide for guiding a seating position of the voltage applying part, the seating guide formed on at least one of the base and the cover (col. 4, ll. 60-63).  Lee does not explicitly state a predetermined space but does teach a circuit case to surround the circuit, an electrode disposed from the circuit case and to discharge electricity generated from the high voltage generated by the circuit to ionize molecules in air, and an electrode cover disposed around the electrodes, which are enclosed within a space.  
As such, it would have been obvious for one of ordinary skill in the art at the effective filing date of the current invention to envisage the charge device invention of Lee comprising said electric charge part disposed within the predetermined space; and the voltage applying part connected to the electric charge part to apply voltage to the electric charge part, wherein the electric charge part comprises said carbon fiber electrode to generate ions, wherein said exposing part is formed on the base, the exposing part comprising the opening to communicate with the predetermined space since Lee discloses a circuit case to surround the circuit, an electrode disposed from the circuit case and to discharge electricity generated from the high voltage generated by the circuit to ionize molecules in air.
For claim 2, the teaching of Lee is relied upon as set forth above and discloses the base. Lee does not explicitly disclose said base comprising a bottom surface and a sidewall extending upward from the bottom surface; however, Lee does disclose the circuit case, see claim 1 above, and the circuit case inherently comprises a sidewall extending from a surface.  As such, one of ordinary skill in the art at the effective filing date of the current invention would obviously envisage the exposing part is formed in the sidewall.
For claim 3, the teaching of Lee is relied upon as set forth above.  Additionally, Lee teaches the circuit case that is illustrated in Fig. 5 formed in the shape of a rectangular parallelepiped (parallelogram) which is also a polygon with a plurality of vertices (col. 4, ll. 36-67) and wherein the exposing part comprises a plurality of exposing parts corresponding to the plurality of vertices, and each of the exposing parts is formed adjacent to each of the vertices (col. 4, l. 64-col. 5, l. 12).
For claim 4, the teaching of Lee is relied upon as set forth above and discloses said bottom surface having four vertices wherein there are four exposing parts, each of the four exposing parts formed adjacent to each of the four vertices, wherein there are four electric charge parts, the carbon fiber electrode of each of the four electric charge part disposed to be exposed through a corresponding one of the four exposing parts (col. 4, l. 58-col. 5, l. 63).  Lee does not teach said bottom surface is a trapezoid, which is a geometric shape; however, Lee does teach a geometric shape that is a polygon, and also, a quadrilateral (col. 4, ll. 36-67).  The  trapezoid is considered a change in shape, and changes in shape are a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape, i.e., a trapezoid, were significant in a patentable way. MPEP § 2144.04(IV)(B).  Furthermore, the specification provides not description of why such changes in shape are unique, unpredictable, or advantageous. Accordingly, it would have been obvious to one having ordinary skill in the art at the effective filing date to have said bottom surface as a trapezoid since changes in shape are a matter of choice.
For claim 5 and 6, the teaching of Lee is relied upon as set forth above and discloses the circuit case that is illustrated in Fig. 5  (col. 3, ll. 13-20; col. 4, l. 36-col. 6, l. 3) and the exposing part (col. 4, l. 64-col. 5, l. 63).  Although Lee teaches said circuit case, Lee fails to teach specifically state said cover comprises an upper surface and a cover side wall extending downward from the upper surface, and wherein the cover is configured to couple to the base such that the upper surface is positioned opposite to the bottom surface and the cover side wall covers at least a portion of the side wall, and further, wherein the cover side wall comprises a covering exposing part corresponding to said exposing part, and wherein said exposing part is recessed in a downward direction from an upper end of the side wall, and the cover exposing part is recessed in an upward direction from a lower end of the cover side wall.  These limitations “an upper surface and a cover side wall extending downward from the upper surface” are considered changes in shape, and the limitations “said exposing part is recessed in a downward direction from an upper end of the side wall, and the cover exposing part is recessed in an upward direction from a lower end of the cover side wall” are considered rearrangement of parts. As such, it would have been obvious for one having ordinary skill in the art at the effective filing date of the current invention to change the shape as a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape, as  previously stated, were significant in a patentable way.  Additionally, it would have been obvious for one having ordinary skill in the art at the effective filing date of the current invention to rearrangement parts as a matter of choice absent persuasive evidence that positioning said exposing part recessed in a downward direction from an upper end of the side wall and said cover exposing part recess in an upper ward direction from a lower end of said cover side wall were significant in a patentable way. MPEP §§ 2144.04(IV)(B)(C).
Regarding claim 10, the teaching of Lee is relied upon as set forth above and discloses said base and cover.  Lee does not explicitly disclose said base and cover comprising a hook or a screw.  Hooks and screws are mechanical fasteners used for attachment and are long-known, available alternative design choice for those skilled in the art.  As such, it would have been obvious for one having ordinary skill in the art at the effective filing date to utilize the hook or the screw to couple, or fasten, the cover to the base with a reasonable expectation for success.
For claim 11, the teaching of Lee is relied upon as set forth above and further discloses a circuit case to surround the circuit (col. 3, ll. 13-20; col. 4, l. 36-col. 6, l. 3), wherein the electric charge part extends from the voltage applying part to the exposing part (also, see claim 1).
For claim 13, the teaching of Lee is relied upon as set forth above and teaches the predetermined space and four exposing parts positioned adjacent to said predetermined space and further wherein there are four electric charge parts, each of the discharge parts extending from the voltage applying part to a corresponding of the four exposing parts.  However, Lee is silent for specifically stating the predetermined space is a trapezoidal columnar shape, but changes in shape are a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape, i.e., a trapezoidal columnar shape, were significant in a patentable way. MPEP § 2144.04(IV)(B).  Furthermore, the specification provides not description of why such changes in shape are unique, unpredictable, or advantageous.  Accordingly, it would have been obvious to one having ordinary skill in the art at the effective filing date to have said predetermined space as a trapezoidal columnar shape since changes in shape are a matter of choice.  Additionally, Lee does not explicitly state said voltage applying part is positioned at the center of said predetermined space.  Nonetheless, the limitation “positioned at the center” is considered location or rearrangement of parts.  As such, it would have been obvious to one having ordinary skill in the art at the effective filing date of the current invention to rearrangement parts as a matter of choice absent persuasive evidence that said voltage applying part positioned at the center of said predetermined space were significant in a patentable way. MPEP § 2144.04(VI)(C).
For claim 14, the teaching of Lee is relied upon as set forth above.  Lee further discloses a wire configured to connect the voltage applying part, wherein at least one of the base and the cover comprises a wire through-hole configured to receive the wire (col. 4, l. 64 - col. 5, l. 6; Fig. 5).
For claim 15, the teaching of Lee is relied upon as set forth above and further teaches the exposing part and the base comprises a bottom surface and a sidewall extending upward from the bottom surface (Fig. 5).  Also, see claims 1 and 14 above.  Lee does not explicitly state the wire through-hole is formed on the bottom surface, and wherein the exposing part is formed on the sidewall.  Nonetheless, location of the exposing part and the wire through-hole are considered rearrangement of parts.  As such, it would have been obvious for one having ordinary skill in the art at the effective filing date of the current invention to change the location of each or rearrangement each part as a matter of choice absent persuasive evidence that positioning said exposing part on the side wall and said wire through-hole on the bottom surface were significant in a patentable way. MPEP § 2144.04(IV)(C).
For claim 16, the teaching of Lee is relied upon as set forth above and further teaches wherein the voltage applying part and the electric charge part are connected together by a wire (col. 4, l. 64-col. 5, l. 12).
For claim 17, the teaching of Lee is relied upon as set forth above and further teaches the charge device capable to function as recited.  See claim 1.
For claim 18, the teaching of Lee is relied upon as set forth above and further teaches the carbon fiber electrode has a diameter in a range of 6.7 µm to 7.8 µm; whereas Lee discloses carbon fibers whose diameter is about 7μm (col. 5, ll. 25-28).
For claim 19, the teaching of Lee is relied upon as set forth above.  Lee does not explicitly state a plurality of coupling parts are formed on said base.  Instead Lee discloses and illustrates the base coupled to structural elements of the apparatus (Figs. 3, 4; col 3, l. 31 – col. 4, l. 5; col. 6, ll. 66-67).  The phrase “the coupling parts configured to couple the cover to a suction grill” is functional language, yet the instant invention is an apparatus.  Apparatus are defined by structure and not use or function.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2114
For claim 20, the teaching of Lee is relied upon as set forth above.  Lee further illustrates wherein the base comprises a bottom surface and a sidewall extending upward from the bottom surface, wherein the plurality of coupling parts extend downward from the bottom surface, and wherein the exposing part is formed on the sidewall (Fig. 5).
Allowable Subject Matter
Claim 7 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claims 8 and 9 which depend from claim 7 are also rejected.
Response to Remarks
Applicant’s remarks, see page 9, filed September 6, 2022, with respect to the drawings and specification have been fully considered.  The objection of drawings and specification has been withdrawn. With respect to claim 4, see page 10, the objection of claim 4 has been withdrawn.  Applicant’s remarks, see page 10, with respect to claim 19 have been fully considered, and the rejection of claim 19 under 35 U.S.C. § 112(a) has been with withdrawn.  Applicant’s remarks, see page 5, with respect to claims 1, 4, 5, 16, and 17.  Lastly, Applicant’s remarks, see page 5, with respect to allowable subject matter are acknowledged.  Amendments to the claims changed the scope of claims and have been addressed on the merits here within.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        



/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        October 26, 2022